Citation Nr: 0805689	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-12 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an effective date earlier than March 29, 
2003, for the grant of service connection for tinnitus.

3. Entitlement to an initial compensable rating for tympanic 
membrane perforation.

4.  Entitlement to a compensable rating for bilateral 
pingueculae.

5.  Entitlement to a compensable rating for hearing loss of 
the left ear.

6.  Entitlement to service connection for residuals of 
fibrocystic disease of the breasts.

7.  Entitlement to service connection for a bilateral eye 
condition, claimed as loss of tear layer with chronic 
keratitis, to include pterygium of the right eye and to 
include as the result of inservice chemical exposure or 
secondary to the service connected pingueculae.

8.  Entitlement to service connection for a left ear 
disorder, to include chronic otitis media and infection with 
claimed mastoiditis, pain and nausea, and claimed as 
secondary to a service connected tympanic membrane 
perforation.

9.  Entitlement to service connection for a psychiatric 
disorder, secondary to the veteran's other service connected 
disabilities.

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

11.  Entitlement to an effective date earlier than March 3, 
2003, for the grant of service connection for tympanic 
membrane perforation.



REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1975 to July 
1978, with periods of service in the Naval Reserve from 
October 1973 to August 1975 and from July 1978 to August 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO in Lincoln, Nebraska, which denied compensable ratings for 
bilateral pingueculae, hearing loss of the left ear and 
service connection for dental treatment.  The issue of 
service connection for pterygium of the right eye arose from 
a May 2003 rating decision.  The initial rating claim for 
tympanic membrane perforation arises from a November 2003 
rating decision granting service connection.  The issues of 
service connection for a back disability, TDIU and reopening 
of a claim for fibrocystic disease of the breasts arise from 
a February 2004 rating decision.  The claims for service 
connection for chronic otitis media and recurrent infections 
of the left ear and an earlier effective date for service 
connection for tinnitus arise from a July 2007 rating 
decision.  

The veteran had been scheduled for a March 2004 hearing.  The 
veteran could not appear and requested cancellation of the 
hearing in March 2004.  The veteran testified before a 
Decision Review Officer at a July 2006 hearing at the RO.  A 
transcript has been associated with the file.  The veteran 
also requested a hearing before the Board during the course 
of developing several of the above listed issues.  The 
veteran withdrew that request through her representative in 
September 2007.  The Board will proceed.  See 38 C.F.R. 
§ 20.1304.

Service connection was granted for residuals of a laceration 
of the left index finger in a September 2004 rating decision; 
as such, that issue is not before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran filed a notice of 
disagreement with an April 2003 denial of service connection 
for a dental condition, but failed to perfect such following 
issuance of the April 2004 Statement of the Case.  That claim 
is also not before the Board.  See 38 C.F.R. § 20.302.

The matter regarding fibrocystic disease of the breasts has 
been recharacterized as a de novo claim as opposed to a 
petition to reopen.  This reason for the recharacterization 
is explained in the remand and is nonprejudicial to the 
veteran.

The issues of TDIU, service connection for a psychiatric 
disability, and service connection for fibrocystic disease of 
the breasts, a bilateral eye condition and a left ear 
condition and compensable ratings for a tympanic membrane 
perforation, bilateral pingueculae and hearing loss of the 
left ear, and entitlement to an earlier effective date for 
the grant of service connection for tympanic membrane 
perforation are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Any current back disability is not related to service.

2.  Tinnitus originated in service; on March 3, 2003, the RO 
received the veteran's claim for service connection for 
hearing problems, which arguably encompassed tinnitus. 


CONCLUSIONS OF LAW

1.  The veteran's back disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  An effective date of March 3, 2003, for service 
connection and compensation for tinnitus is granted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act

With respect to the veteran's claim of service connection for 
a back disability and earlier effective date claim for the 
grant of service connection for tinnitus, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's back claim, 
letters dated in December 2003 and March 2006 fully satisfied 
the duty to notify provisions for the first three elements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2006 letter told her to provide any 
relevant evidence in her possession on her back claim.  See 
Pelegrini II, at 120-121.  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to her, since he was subsequently 
provided adequate notice in March 2006, she was provided six 
months to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
September 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim for service connection for tinnitus 
was granted, a disability rating and effective date assigned, 
in a November 2003 decision of the RO.  VA's duty to notify 
under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  While the veteran has 
brought a claim for an earlier effective date for service 
connection for tinnitus, the Board concludes that any error 
in failing to provide adequate pre-adjudicative notice under 
38 U.S.C.A. § 5103(a) was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  As will be discussed in the REMAND section below, 
the veteran has Social Security Administration records 
outstanding from the claims file.  The Board notes that such 
records cannot document inservice incurrence.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is her own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The veteran contends that she is entitled to service 
connection for a back disability.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime after December 
31, 1946, and osteoarthritis becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d). 
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, under 
32 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991). Thus, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has a current diagnosis of osteoarthritis 
(degenerative joint disease) of the lumbar spine.  The Board 
will turn to evidence of incurrence or aggravation.

The veteran's service medical records do not show complaints, 
diagnoses or treatment for back problems.  Her June 1978 
separation from service physical examination indicates that 
her spine was within normal limits.  Her report of medical 
history at that time indicates that she did not have 
recurrent back pain.  There is no evidence of arthritis 
within one year of her service separation.  

There is no indication in her reserve records that she 
injured her back during service with the Naval Reserves 
through 1985.  As a result, the Board finds that the veteran 
did not incur or aggravate a back disability during service.  
Service connection on a direct basis must fail.  See Hickson, 
supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Earlier Effective Date Claim

The veteran has claimed entitlement to an effective date 
earlier than March 29, 2003, for service connection for 
tinnitus.  For the reasons that follow, the Board concludes 
that an earlier effective date is warranted.

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year after the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The pertinent facts in this case are that the RO received a 
statement from the veteran indicating she had hearing 
problems related to service on March 3, 2003.  Arguably, the 
statement may be construed as an indication she was seeking 
service connection for tinnitus.  She was diagnosed with 
tinnitus with a history of the disability dating back to 
active service at a March 29, 2003, VA examination.  The RO 
subsequently service-connected the disability, and assigned 
the examination date as the effective date of the claim.

Although probative evidence etiologically linking her 
diagnosed tinnitus to service was not received until March 
29, 2003, in determining the correct effective date, the date 
the evidence of entitlement is submitted to VA is irrelevant 
when an original claim for benefits is pending.  McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000).  Here, the evidence shows 
that the veteran had tinnitus as of receipt of her claim on 
March 3, 2003.  March 3, 2003, is the proper effective date 
for the award of service connection for tinnitus. 

The veteran is not entitled to an effective date as of the 
day after her separation from active service as she failed to 
file a claim within 1 year of service separation. 

For these reasons, the Board concludes that an effective date 
of March 3, 2003, the date of receipt of the veteran's 
original claim, is warranted for the grant of service 
connection for tinnitus.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to an effective date of March 3, 2003, for the 
award of service connection and compensation for tinnitus is 
granted.


REMAND

The veteran brought a claim for service connection for 
fibrocystic disease of both breasts at her separation from 
active duty in 1978.  In a November 1978 rating decision, the 
RO denied the claim.  The veteran was notified in November 
1978.  She did not initiate an appeal.  The November 1978 
decision is final.  38 U.S.C.A. §§ 7104, 7105.

Since the November 1978 denial, additional pertinent service 
department records have been associated with the file.  The 
veteran argues that these records show that she had entered 
active service prior to the June 1975 examination that first 
detected fibrocystic disease of the breasts.  Under 38 C.F.R. 
§ 3.156(c), the claim is to be reconsidered.  Now, that the 
claim is to be considered on a de novo basis, there must be 
proper application of the Veterans Claims Assistance Act of 
2000. 

On the veteran's appeals for compensable ratings for a 
tympanic membrane perforation, hearing loss of the left ear 
and bilateral pingueculae and service connection for a 
bilateral eye condition, claimed as loss of tear layer with 
chronic keratitis, to include pterygium of the right eye and 
to include as the result of inservice chemical exposure or 
secondary to the service connected pingueculae and for a left 
ear disorder, to include chronic otitis media and infection 
with claimed mastoiditis, pain and nausea, and claimed as 
secondary to a service connected tympanic membrane 
perforation, the veteran indicated that she has filed for 
Social Security benefits.  The Board notes that a SSA records 
request was made and a determination obtained.  This is, 
however, insufficient to discharge VA's duty to assist for 
the increased ratings claims.  The U.S. Court of Appeals for 
Veterans Claims has held that, where VA has notice that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA), and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the VCAA emphasizes the need for VA to obtain 
records from other government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  The RO should request 
copies of the veteran's SSA medical records and any 
determination of benefits made by SSA.

The veteran brought claims for TDIU and a claim for service 
connection for a psychiatric disability in November 2003 and 
April 2004, respectively.  The TDIU claim was denied in a 
February 2004 rating decision along with several other 
claims.  The veteran submitted a March 2004 statement 
indicating that she disagreed with the February 2004 rating 
decision in its entirety.  The RO processed the statement as 
a Notice of Disagreement as to the other claims and issued a 
Statement of the Case, but neglected the TDIU issue.  The 
Board notes that the veteran claimed TDIU again, which was 
denied in June 2006.  The RO again failed to issue a 
Statement of the Case after the veteran submitted a June 2006 
statement, also disagreeing with the June 2006 rating 
decision.  The psychiatric disability claim was denied in an 
October 2004 rating decision.  The veteran submitted a 
December 2004 statement disagreeing with the rating decision.  
Both claims must be remanded to allow the RO to provide the 
veteran with a statement of the case (SOC) on these issues.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, the issues will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

The Board notes that a rating decision addressing, among 
other things, an earlier effective date for service 
connection for a tympanic membrane perforation was issued in 
July 2007.  The veteran disagreed with the rating decision.  
The effective date for service connection for a tympanic 
membrane perforation issue was not addressed in the Statement 
of the Case.  A remand is warranted under the rule of 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
particularly including medical records 
relied upon concerning that claim.  All 
efforts to obtain these records should be 
fully documented, and SSA should provide a 
negative response if records are not 
available.

2.  Provide the veteran with a statement 
of the case as to the issues of TDIU, 
service connection for a psychiatric 
disability secondary to her service 
connected disabilities, and entitlement to 
an earlier effective date for the grant of 
service connection for tympanic membrane 
perforation.  The veteran should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claims should not 
be certified to the Board.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


